Case 5:21-cv-05746-CAS-RAO Document 6 Filed 07/29/21 Page 1 of 3 Page ID #:41

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

 Case No.:      EDCV 21-5746 CAS (RAO)                               Date:    July 29, 2021
 Title:         David Fink v. Sarkis Ohannessian, et al.



 Present:          The Honorable ROZELLA A. OLIVER, U.S. MAGISTRATE JUDGE

                Donnamarie Luengo                                       N/A
                  Deputy Clerk                                 Court Reporter / Recorder

      Attorneys Present for Plaintiff(s):                  Attorneys Present for Defendant(s):

                       N/A                                                N/A

Proceedings:            (In Chambers) ORDER TO SHOW CAUSE WHY COMPLAINT
                        SHOULD NOT BE STAYED [1]


       On July 9, 2021, Plaintiff David Fink filed a civil rights complaint (“Complaint”)
pursuant to 42 U.S.C. § 1983, and a request to Proceed Without Prepayment of Filing Fees (“IFP
Request”). Dkt. Nos. 1, 2.

        In brief, Plaintiff alleges that some or all Defendants Sarkis Ohannessian, Chief Deputy
Sheriff, San Bernardino County Sheriff’s Department (“SBCSD”); John McMahon, Sheriff,
SBCSD; Deputy Vicky Ortiz, SBCSD; Doug Poston, San Bernardino County Deputy District
Attorney; Natasha Howard, Deputy Attorney General; Miles Abernathy Kowalski, San
Bernardino County Counsel; and Securus Technologies, LLC, listened to, helped facilitate the
making of, or helped to destroy unlawful recordings of calls that Plaintiff made to his attorney,
the public defender’s office, defense investigator, and the clerk of the Idaho Supreme Court
during criminal proceedings that were brought initially in Idaho in 2015 and are now proceeding
in Los Angeles County Superior Court. Complaint at ¶¶ 6-11, 17-24, 26, 28-32, 35-39, 42-43.
Plaintiff further alleges that some or all Defendants “made use of the stolen defense strategy”
that they had obtained through the alleged eavesdropping in the criminal proceedings. Id. at ¶
34. He contends that these actions violated his rights under the Sixth and Fourteenth
Amendments, the California Invasion of Privacy Act, and the California Civil Code. Id. at ¶¶ 1,
47-62, 63-72, 73-85, 86-91. Plaintiff seeks declaratory relief and actual and punitive damages.
Id. at 15.

        For the following reasons, Plaintiff is ordered to show cause why his Complaint should
not be stayed pursuant to Younger v. Harris, 401 U.S. 37, 46, 91 S. Ct. 746, 27 L. Ed.2d 669
(1971) (reaffirming “fundamental policy against federal interference with state criminal
prosecutions”).



CV-90 (05/15)                       CIVIL MINUTES - GENERAL                                Page 1 of 3
Case 5:21-cv-05746-CAS-RAO Document 6 Filed 07/29/21 Page 2 of 3 Page ID #:42

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

    Case No.:   EDCV 21-5746 CAS (RAO)                                  Date:    July 29, 2021
    Title:      David Fink v. Sarkis Ohannessian, et al.


        As set forth above, Plaintiff alleges that the prosecutor has obtained an unfair advantage
in the criminal proceedings that are currently pending in Los Angeles County Superior, in Case
No. BA435472, through eavesdropping on his defense strategy. Under Heck v. Humphrey, 512
U.S. 477, 486-87, 114 S. Ct. 2364, 129 L. Ed. 2d. 383 (1994),

         [I]n order to recover damages for . . . harm caused by actions whose unlawfulness would
         render a conviction or sentence invalid, a § 1983 plaintiff must prove that the conviction
         or sentence has been reversed on direct appeal, expunged by executive order, declared
         invalid by a state tribunal authorized to make such determination, or called into question
         by a federal court's issuance of a writ of habeas corpus . . . A claim for damages bearing
         that relationship to a conviction or sentence that has not been so invalidated is not
         cognizable under § 1983.

         Here, where the state court criminal proceedings are ongoing, the Court should abstain
under Younger, pending resolution of the criminal case.1 See Heck, 512 at 487 n.8 (“[I]f a state
criminal defendant brings a federal civil-rights lawsuit during the pendency of his criminal trial,
appeal, or state habeas action, abstention may be an appropriate response to the parallel state-
court proceedings.”); see also Wallace v. Kato, 549 U.S. 384, 393-94, 127 S. Ct. 1091, 166 L.
Ed. 2d 973 (2007) (“If a plaintiff files a [civil rights] claim related to rulings that will likely be
made in a pending or anticipated criminal trial[], it is within the power of the district court . . . to
stay the civil action until the criminal case or the likelihood of a criminal case is ended . . . If the
plaintiff is ultimately convicted, and if the stayed civil suit would impugn that conviction, Heck
will require dismissal; otherwise, the civil action will proceed, absent some other bar to suit.”);
Gilbertson v. Albright, 381 F.3d 965, 984 (9th Cir. 2004) (“Younger principles apply in an action
for damages pursuant to 42 U.S.C. § 1983 in which the federal plaintiff brings a constitutional
challenge to a state proceeding when that proceeding is ongoing; the state proceeding is of a
judicial nature, implicating important state interests; and the federal plaintiff is not barred from
litigating his federal constitutional issues in that proceeding.”).

       In light of the foregoing, IT IS HEREBY ORDERED that Petitioner shall show cause in
writing, on or before August 27, 2021, why this action should not be stayed pending a final
decision in the state court criminal proceedings. Petitioner is expressly warned that failure to
timely file a response to this Order will result in a recommendation that this action be


1
  Notably, Plaintiff raised the claims that the prosecutors in his pending criminal case in Los
Angeles County Superior Court used information obtained through unlawful eavesdropping on
his jail calls in a habeas corpus petition that he filed in this Court in March 2021, which was
subsequently dismissed without prejudice pursuant to Younger on June 29, 2021. See Fink v. Los
Angeles Superior Court, CV 21-2396-CAS (RAO), Dkt. Nos. 1, 5, 9.


CV-90 (05/15)                        CIVIL MINUTES - GENERAL                                  Page 2 of 3
Case 5:21-cv-05746-CAS-RAO Document 6 Filed 07/29/21 Page 3 of 3 Page ID #:43

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

 Case No.:      EDCV 21-5746 CAS (RAO)                          Date:   July 29, 2021
 Title:         David Fink v. Sarkis Ohannessian, et al.


dismissed with prejudice for his failure to prosecute pursuant to Federal Rule of Civil
Procedure 41(b).

       IT IS SO ORDERED.




                                                                                        :
                                                                                        dl




CV-90 (05/15)                       CIVIL MINUTES - GENERAL                         Page 3 of 3
